Case: 4:18-cr-00264-RWS-PLC Doc. #: 182 Filed: 09/17/20 Page: 1 of 3 PageID #: 601




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA,                                 )
                                                           )
                              Plaintiff,                   )
                                                           )
        v.                                                 ) No. 18-CR-264-RWS-PLC
                                                           )
 ZACHARY KYLE HAMBY,                                       )
                                                           )
                              Defendant.                   )

 DEFENDANT’S MOTION TO EXTEND TIME TO FILE PRE-TRIAL MOTIONS

        Comes now Defendant, by his attorney, John D. Stobbs II, and for his Motion to

 Extend Time to File Pre-Trial Motions states:

        1. The undersigned was in the process of working with Deputy U.S. Marshal

 Marten to ensure that he could meet face-to-face with his client at the Randolph County

 Jail. (Exhibit A)

        2. Sadly, due to Deputy Marshal Marten’s passing, this could not be accomplished.

        3. The undersigned needs to meet face to face and in private with Defendant to

 discuss various matters involving his case. Deputy U.S. Marshal was in the process of

 facilitating this and additional time is required to ensure that this can take place.

        4. The undersigned is presently set for a jury trial before the Honorable Nancy

 Rosenstengel in U.S.A. v. Bland during the week of October 19, 2020.

        WHEREFORE, Defendant requests until November 2, 2020 in which to file or

 waive the filing of pre-trial Motions.



                                                1
Case: 4:18-cr-00264-RWS-PLC Doc. #: 182 Filed: 09/17/20 Page: 2 of 3 PageID #: 602




                                            ZACHARY KYLE HAMBY

                                            STOBBS LAW OFFICES

                                     BY:
                                            /s/John D. Stobbs II
                                            John D. Stobbs II, No. 43052
                                            E.D.Mo. Number 40623
                                            Attorney for Defendant
                                            307 Henry St. Suite 211
                                            Alton, Illinois 62002
                                            Telephone: (618)462-8484
                                            FAX: (618)462-8585
                                            Email: jds2@stobbslaw.com




                                        2
Case: 4:18-cr-00264-RWS-PLC Doc. #: 182 Filed: 09/17/20 Page: 3 of 3 PageID #: 603




                            CERTIFICATE OF SERVICE

        I hereby certify that on September 17, 2020, a copy of the attached Defendant’s
 Motion to Extend Time to File Pre-Trial Motions was filed electronically with the Clerk
 of the Court to be served by operation of the Court’s electronic filing system upon the
 following:




                                   Ms. Colleen Lang
                                Assistant U.S. Attorney
                                    111 S. 10th Street
                               St. Louis, Missouri 63102




                                                             STOBBS LAW OFFICES


                                                             /s/ John D. Stobbs II
                                                             Attorney for Defendant
                                                             307 Henry St. Suite 211
                                                             Alton, Illinois 62002

                                           3
